SUPPLEMENT DATED JUNE 25, 2014 to PROSPECTUS DATED MAY 1, 2014 FOR SUN LIFE LARGE CASE VARIABLE UNIVERSAL LIFE ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT G This supplement contains information about the investment options that are available under your Contract. Effective August 11, 2014, the names of the following investment options will change: Old Name New Name DWS Large Cap Value VIP Fund Deutsche Large Cap Value VIP Fund DWS Small Cap Index VIP Fund Deutsche Small Cap Index VIP Fund DWS Small Mid Cap Value VIP Fund Deutsche Small Mid Cap Value VIP Fund . THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE.
